DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                         DUNCAN JASON SMITH,
                              Appellant,

                                        v.

                           STATE OF FLORIDA,
                                Appellee.

                                  No. 4D17-951

                              [August 24, 2017]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Glenn D. Kelley, Judge;
L.T. Case No. 50-2010-CF-007004-AXXX-MB.

   Duncan Jason Smith, Madison, pro se.

   No brief filed for appellee.

PER CURIAM.

   Affirmed.

GROSS, TAYLOR and LEVINE, JJ., concur.

                             *           *          *

   Not final until disposition of timely filed motion for rehearing.